DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 02/02/2021.
Claims 1-6 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2020-069720 filed in Japan on 04/08/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0006] recites “The route Ro3 is a route in which the truck 3 visits the depot 10 and the nodes nd9 to nd11” when it appears it should recite “The route Ro3 is a route in which the truck 3 visits the depot 10 and the nodes nd9 to nd12” to match Fig. 15
Paragraph [0043] recites “A load amount x2,1 corresponding to the node p3,1 corresponds to a demand of the corresponding node” when it appears it should recite “A load amount x3,1 corresponding to the node p3,1 corresponds to a demand of the corresponding node” to match Fig. 2
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “DEVICE, METHOD, AND NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIUM FOR CALCULATING OPTIMAL ROUTES TO DELIVER PACKAGES”
Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities: 
Claims 1, 5 and 6 all recite “the generation process is configured to: sequentially executes…” when it appears they should recite “the generation process is configured to: sequentially execute…”
Claims 1, 5 and 6 all recite “…the number of nodes that has no residual demand…” in the last paragraph when it appears they should recite “…the number of nodes that have no residual demand…”
Claim 4 recites “…and a supply amount to each node in the respective rout…” when it appears it should recite “…and a supply amount to each node in the respective route…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "the minimum number". There is insufficient antecedent basis for this limitation in the claim.
Specifically, there is no indication of what the claim is evaluating the minimum number of. Similarly, claim 3 later refers to “a lesser number”. It appears that “the minimum number” and “a lesser number” are referring to amounts of the same item/thing/idea, but claim 3 does not specify what that item/thing/idea is, and there is no other reference to “a minimum number” of something in independent claim 1 to provide antecedent basis. Therefore, without being apprised as to what the claim is evaluating the minimum number of, one of ordinary skill in the art would not be able to determine the scope of the claim. Therefore, claim 3 is indefinite.
For the purposes of examination, Examiner is interpreting "the minimum number" as "the minimum number of nodes that have no residual demand" and "a less number" as "a number of nodes less than the predetermined value that have no residual demand".
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite routing vehicles to deliver packages. 
As an initial matter, claims 1-4 fall into at least the machine category of statutory subject matter. Claim 5 falls into at least the process category of statutory subject matter. Finally, claim 6 falls into at least the manufacture category of statutory subject matter. Therefore, all claims fall into at least of the statutory categories. Eligibility analysis proceeds to Step 2A.
In claim 1, the limitation of “store, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Similarly, the limitations of “executing a generation process configured to specify a node group, among the plurality of nodes, to which the packages are delivered and that satisfies a condition of the maximum load capacity for each of the plurality of mobile bodies and generate a plurality of routes that defines a delivery order of each node included in the node group; and executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, wherein the generation process is configured to execute processes on the basis of the node information, the demand amount information, and the mobile body information, the processes including: performing a specification process configured to specify a first node group to which the packages are delivered by an N-th mobile body of the plurality of mobile bodies from among the plurality of nodes; performing an information generation process configured to generate residual demand information that indicates a residual demand after the packages are delivered by the N-th mobile body for each node included in the first node group; and performing an information update process configured to update the node information by excluding a node that has no residual demand among the plurality of nodes from the plurality of nodes on the basis of the residual demand information, the generation process is configured to: sequentially executes, for each of the plurality of mobile bodies, the specification process, the information generation process, and the information update process; obtain a determination result by determining whether the number of nodes that has no residual demand is equal to or more than a predetermined value on the basis of the node information updated by the information update process; and in response to the determination result indicating that the number of nodes that has no residual demand is equal to or more than the predetermined value, stop processing for sequentially executing the specification process, the information generation process, and the information update process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Examiner also notes that per MPEP 2106.04(a)(2) III.B., processes that can be performed in the human mind with the use of a physical aid such as pen and paper similarly fall under mental processes. Accordingly, the claim recites an abstract idea. 
Claim 1 recites the concept of routing vehicles to deliver packages which is a certain method of organizing human activity including managing the commercial interaction of package delivery. Store, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies; and executing a generation process configured to specify a node group, among the plurality of nodes, to which the packages are delivered and that satisfies a condition of the maximum load capacity for each of the plurality of mobile bodies and generate a plurality of routes that defines a delivery order of each node included in the node group; and executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, wherein the generation process is configured to execute processes on the basis of the node information, the demand amount information, and the mobile body information, the processes including: performing a specification process configured to specify a first node group to which the packages are delivered by an N-th mobile body of the plurality of mobile bodies from among the plurality of nodes; performing an information generation process configured to generate residual demand information that indicates a residual demand after the packages are delivered by the N-th mobile body for each node included in the first node group; and performing an information update process configured to update the node information by excluding a node that has no residual demand among the plurality of nodes from the plurality of nodes on the basis of the residual demand information, the generation process is configured to: sequentially executes, for each of the plurality of mobile bodies, the specification process, the information generation process, and the information update process; obtain a determination result by determining whether the number of nodes that has no residual demand is equal to or more than a predetermined value on the basis of the node information updated by the information update process; and in response to the determination result indicating that the number of nodes that has no residual demand is equal to or more than the predetermined value, stop processing for sequentially executing the specification process, the information generation process, and the information update process all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Finally, claim 1 also recites the limitation of executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, which under broadest reasonable interpretation is mathematical calculations. The claim falls into the “Mathematical Concepts” grouping of abstract ideas. Examiner notes that per MPEP 2106.04(a)(2) I. “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).” Accordingly, the claim recites an abstract idea.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites the additional elements of an information processing device, a memory, and processor circuitry. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an information processing device, a memory, and processor circuitry amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional element of an Ising machine. The claim does not integrate the abstract idea into a practical application because the element of an Ising machine is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 4 further limits the abstract idea of claim 2 without adding any new additional elements. Therefore, by the analysis of claim 2 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
In claim 5, the limitation of “obtaining, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Similarly, the limitations of “executing a generation process configured to specify a node group, among the plurality of nodes, to which the packages are delivered and that satisfies a condition of the maximum load capacity for each of the plurality of mobile bodies and generate a plurality of routes that defines a delivery order of each node included in the node group; and executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, wherein the generation process is configured to execute processes on the basis of the node information, the demand amount information, and the mobile body information, the processes including: performing a specification process configured to specify a first node group to which the packages are delivered by an N-th mobile body of the plurality of mobile bodies from among the plurality of nodes; performing an information generation process configured to generate residual demand information that indicates a residual demand after the packages are delivered by the N-th mobile body for each node included in the first node group; and performing an information update process configured to update the node information by excluding a node that has no residual demand among the plurality of nodes from the plurality of nodes on the basis of the residual demand information, the generation process is configured to: sequentially executes, for each of the plurality of mobile bodies, the specification process, the information generation process, and the information update process; obtain a determination result by determining whether the number of nodes that has no residual demand is equal to or more than a predetermined value on the basis of the node information updated by the information update process; and in response to the determination result indicating that the number of nodes that has no residual demand is equal to or more than the predetermined value, stop processing for sequentially executing the specification process, the information generation process, and the information update process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Examiner also notes that per MPEP 2106.04(a)(2) III.B., processes that can be performed in the human mind with the use of a physical aid such as pen and paper similarly fall under mental processes. Accordingly, the claim recites an abstract idea. 
Claim 5 recites the concept of routing vehicles to deliver packages which is a certain method of organizing human activity including managing the commercial interaction of package delivery. An information processing method, the method comprising: obtaining, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies; executing a generation process configured to specify a node group, among the plurality of nodes, to which the packages are delivered and that satisfies a condition of the maximum load capacity for each of the plurality of mobile bodies and generate a plurality of routes that defines a delivery order of each node included in the node group; and executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, wherein the generation process is configured to execute processes on the basis of the node information, the demand amount information, and the mobile body information, the processes including: performing a specification process configured to specify a first node group to which the packages are delivered by an N-th mobile body of the plurality of mobile bodies from among the plurality of nodes; performing an information generation process configured to generate residual demand information that indicates a residual demand after the packages are delivered by the N-th mobile body for each node included in the first node group; and performing an information update process configured to update the node information by excluding a node that has no residual demand among the plurality of nodes from the plurality of nodes on the basis of the residual demand information, the generation process is configured to: sequentially executes, for each of the plurality of mobile bodies, the specification process, the information generation process, and the information update process; obtain a determination result by determining whether the number of nodes that has no residual demand is equal to or more than a predetermined value on the basis of the node information updated by the information update process; and in response to the determination result indicating that the number of nodes that has no residual demand is equal to or more than the predetermined value, stop processing for sequentially executing the specification process, the information generation process, and the information update process all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
Finally, claim 5 also recites the limitation of executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, which under broadest reasonable interpretation is mathematical calculations. The claim falls into the “Mathematical Concepts” grouping of abstract ideas. Examiner notes that per MPEP 2106.04(a)(2) I. “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).” Accordingly, the claim recites an abstract idea.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites the additional element of a computer. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 6, the limitation of “obtaining, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Similarly, the limitations of “executing a generation process configured to specify a node group, among the plurality of nodes, to which the packages are delivered and that satisfies a condition of the maximum load capacity for each of the plurality of mobile bodies and generate a plurality of routes that defines a delivery order of each node included in the node group; and executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, wherein the generation process is configured to execute processes on the basis of the node information, the demand amount information, and the mobile body information, the processes including: performing a specification process configured to specify a first node group to which the packages are delivered by an N-th mobile body of the plurality of mobile bodies from among the plurality of nodes; performing an information generation process configured to generate residual demand information that indicates a residual demand after the packages are delivered by the N-th mobile body for each node included in the first node group; and performing an information update process configured to update the node information by excluding a node that has no residual demand among the plurality of nodes from the plurality of nodes on the basis of the residual demand information, the generation process is configured to: sequentially executes, for each of the plurality of mobile bodies, the specification process, the information generation process, and the information update process; obtain a determination result by determining whether the number of nodes that has no residual demand is equal to or more than a predetermined value on the basis of the node information updated by the information update process; and in response to the determination result indicating that the number of nodes that has no residual demand is equal to or more than the predetermined value, stop processing for sequentially executing the specification process, the information generation process, and the information update process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Examiner also notes that per MPEP 2106.04(a)(2) III.B., processes that can be performed in the human mind with the use of a physical aid such as pen and paper similarly fall under mental processes. Accordingly, the claim recites an abstract idea. 
Claim 6 recites the concept of routing vehicles to deliver packages which is a certain method of organizing human activity including managing the commercial interaction of package delivery. Processing comprising: obtaining, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies; executing a generation process configured to specify a node group, among the plurality of nodes, to which the packages are delivered and that satisfies a condition of the maximum load capacity for each of the plurality of mobile bodies and generate a plurality of routes that defines a delivery order of each node included in the node group; and executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, wherein the generation process is configured to execute processes on the basis of the node information, the demand amount information, and the mobile body information, the processes including: performing a specification process configured to specify a first node group to which the packages are delivered by an N-th mobile body of the plurality of mobile bodies from among the plurality of nodes; performing an information generation process configured to generate residual demand information that indicates a residual demand after the packages are delivered by the N-th mobile body for each node included in the first node group; and performing an information update process configured to update the node information by excluding a node that has no residual demand among the plurality of nodes from the plurality of nodes on the basis of the residual demand information, the generation process is configured to: sequentially executes, for each of the plurality of mobile bodies, the specification process, the information generation process, and the information update process; obtain a determination result by determining whether the number of nodes that has no residual demand is equal to or more than a predetermined value on the basis of the node information updated by the information update process; and in response to the determination result indicating that the number of nodes that has no residual demand is equal to or more than the predetermined value, stop processing for sequentially executing the specification process, the information generation process, and the information update process all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
Finally, claim 6 also recites the limitation of executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process, which under broadest reasonable interpretation is mathematical calculations. The claim falls into the “Mathematical Concepts” grouping of abstract ideas. Examiner notes that per MPEP 2106.04(a)(2) I. “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).” Accordingly, the claim recites an abstract idea.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable storage medium and a processor. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable storage medium and a processor amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barahona et al. (U.S. Pre-Grant Publication No. 2007/0282618, hereafter known as Barahona) in view of Syrichas et al. (“Large-scale vehicle routing problems: Quantum Annealing, tunings and results”, Computers & Operations Research, published 11/2017, hereafter known as Syrichas).
Regarding claim 1, Barahona teaches:
An information processing device comprising: a memory configured to store, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies (see [0214] "FIG. 9 illustrates a typical hardware configuration which may be used for implementing the computer system and method according to the exemplary aspects of the present invention...The CPUs 911 are interconnected via a system bus 912 to a random access memory (RAM) 914, read-only memory (ROM) 916" and [0074] "The present invention may provide a solution approach for generating a delivery schedule for delivery of at least one of goods and services (e.g., generating an optimized plan for the vehicles that load and deliver spare parts)" for memory for route optimization problem of spare part delivery. See [0076] "Other inputs to the Transportation Optimizer 430 may describe the number of available vehicles and their operational constraints, such as their ranges of operation and their capacities for storing parts" for mobile body information and [0075] "one of the inputs to the Transportation Optimizer 430 (e.g., schedule generator) may include the output of the Inventory Optimizer 420 which may include, for example, a list of which parts need to be delivered to which locations and at what times to achieve optimized pre-placement of inventories" for node position and demand amount for each node)
and processor circuitry coupled to the memory, the processor circuitry being configured to perform processing, the processing including: executing a generation process configured to specify a node group, among the plurality of nodes, to which the packages are delivered and that satisfies a condition of the maximum load capacity for each of the plurality of mobile bodies and generate a plurality of routes that defines a delivery order of each node included in the node group (see [0214] "The configuration has preferably at least one processor or central processing unit (CPU) 911. The CPUs 911 are interconnected via a system bus 912 to a random access memory (RAM) 914, read-only memory (ROM) 916" for processor circuitry. See [0129]-[0132] for routes being generated from elementary routes and combined recursively until the number of routes matches the number of vehicles. See [0144]-[0149] for these routes being assigned to vehicles, and the routes being evaluated to satisfy the capacity of the vehicle. See [0150]-[0153] for nodes unable to be satisfied due to capacity constraints getting deliveries from other vehicles which are satisfying their capacity constraint and see [0077]-[0078] "A route may be described by the following. The locations to visit (e.g., BSB, company or broken Stryker) in sequential time order" for defining a delivery order)
wherein the generation process is configured to execute processes on the basis of the node information, the demand amount information, and the mobile body information (see [0129]-[0132] for individual nodes needing parts being used to establish elementary routes and [0149]-[0153] for demand information of nodes and vehicle capacity information being used to generate routes)
the processes including: performing a specification process configured to specify a first node group to which the packages are delivered by an N-th mobile body of the plurality of mobile bodies from among the plurality of nodes (see [0129]-[0132] for routes being generated from elementary routes and combined recursively until the number of routes matches the number of vehicles. See [0144] "A random ordering of the vehicles that are non-idle may be produced (e.g., the vehicles may have routes assigned to them)" for delivery destination assigned to a vehicle)
performing an information generation process configured to generate residual demand information that indicates a residual demand after the packages are delivered by the N-th mobile body for each node included in the first node group (see [0149] "As the vehicle travels its route and delivers parts to the companies, it is noted whether the parts delivered meet the total demand of each company or not. In the first case, the company may be marked as "fulfilled"" and [0153] "For each company on the route, the quantity of parts needed to reach `fullfilled` status may be calculated" for determining how many parts short of being fulfilled each destination is after being visited by the vehicle)
and performing an information update process configured to update the node information by excluding a node that has no residual demand among the plurality of nodes from the plurality of nodes on the basis of the residual demand information (see [0143] "Companies that have parts to be delivered to them may be marked as `unfulfilled`" and [0149] "As the vehicle travels its route and delivers parts to the companies, it is noted whether the parts delivered meet the total demand of each company or not. In the first case, the company may be marked as "fulfilled"" for flagging locations with no demand remaining after being visited by the vehicle. Further see [0150]-[0153] for special routes only being made for unfulfilled locations. Fulfilled locations are ignored after the completion of the algorithm in [0143]-[0149] because they have received the parts they need)
the generation process is configured to: sequentially executes, for each of the plurality of mobile bodies, the specification process, the information generation process, and the information update process (see [0145] "For the next vehicle (going down the ordering):" for algorithm of [0143]-[0149] being executed in sequence for each vehicle)
obtain a determination result by determining whether the number of nodes that has no residual demand is equal to or more than a predetermined value on the basis of the node information updated by the information update process (see [0149] "As the vehicle travels its route and delivers parts to the companies, it is noted whether the parts delivered meet the total demand of each company or not. In the first case, the company may be marked as "fulfilled"" and [0150] "At the end of this algorithm some companies may be unfulfilled (e.g., their demand will have been filled only partially, or not at all)" for obtaining the determination result that either all locations are fulfilled by the vehicles assigned routes in the [0143]-[0149] algorithm or that some are left unfulfilled. See section header between [0141] and [0142] "Delivering All Spare Parts" (emphasis added) and [0082]-[0083] for priority of all Strykers being repaired, e.g. all needed parts delivered. Therefore, the predetermined value is that all nodes have no residual demand)
and in response to the determination result indicating that the number of nodes that has no residual demand is equal to or more than the predetermined value, stop processing for sequentially executing the specification process, the information generation process, and the information update process (see [0150] "At the end of this algorithm some companies may be unfulfilled (e.g., their demand will have been filled only partially, or not at all). For these companies, one or more vehicles may be reserved to run a special route: the vehicles may start from the BSB, tour the unfulfilled companies delivering parts and return to the BSB" for additional route generation only taking place in response to determining that not all locations are fulfilled. If all locations are fulfilled, the system stops short of generating special routing in [0150]-[0153])
Barahona further teaches an objective function in [0080]-[0097] to find optimized routes, and Barahona teaches using Integer Programming to solve the objective function in [0108]. However, this optimization occurs before the routes are fully generated for all vehicles. Specifically, the objective function is solved without taking capacity constraints of the vehicle into account. Capacity constraints are then applied to the solution from the Integer Program (see [0142] “The solution of the Integer Program may assign each vehicle to a repair route for broken Strykers, and may assign a load operation on the vehicle of each repair part required”, whose routes are then evaluated in light of capacity constraints in the [0143]-[0149] algorithm discussed above). Therefore, Barahona does not explicitly teach a calculation process solving the route optimization problem on the basis of the routes generated by the generation process. Syrichas teaches:
and executing a calculation process configured to execute processing for solving the route optimization problem on the basis of the plurality of routes generated by the generation process (see Page 3 Section 2 and Equation 1 for Ising Model. See pages 3-4 section 2.1, especially the page 3 discussion a fleet of trucks serving a set of customers represented by vertices and "the classical potential energy is the total length of all routes and so H for the whole ensemble is given by (4)" and Equation 4 for information regarding the routes being set equal to the Hp value of the Ising model. See page 4 Fig. 2 and "If the energy difference has increased (the solution cost is worse)" for best solution having lowest cost and "Once all outer loop iterations are complete, the best solution found is returned on line 25" for best solution (e.g. lowest cost solution) being returned by the Ising Model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ising Model Optimization of Syrichas into the system of Barahona. As Syrichas states on page 15, “QA [Quantum Annealing] can be used to deliver results which are improvements over, or equal to the best-known scores in the greater majority of large instances of CVRP [Capacitated Vehicle Routing Problem] and DCVRP [Distance-constrained Capacitated Vehicle Routing Problem]. The primary conclusion is that the modified QA heuristic is a good match for these kinds of vehicle routing problems”. Therefore, one of ordinary skill in the art would have recognized that using Ising model Quantum Annealing on the routes generated by Barahona would have provided an improved route schedule over Barahona alone. 
Regarding claim 2, the combination of Barahona and Syrichas teaches all of the limitations of claim 1 above. Barahona teaches in [0029] that the performance objectives of the delivery scheduling can be “immediate demand satisfaction, operational availability, customer wait time, off-the-shelf fill rate, and a target pre-positioned stocking level for an item of the goods”. However, Barahona does not explicitly teach the optimum route minimizing the cost of the plurality of bodies. Barahona also does not teach inputting information regarding the routes into an Ising machine. However, Syrichas further teaches:
wherein the calculation process is configured to: input information regarding the plurality of routes generated by the generation process to an Ising machine; and calculate an optimum route that minimizes cost for the plurality of mobile bodies (see Page 3 Section 2 and Equation 1 for Ising Model. See pages 3-4 section 2.1, especially the page 3 discussion a fleet of trucks serving a set of customers represented by vertices and "the classical potential energy is the total length of all routes and so H for the whole ensemble is given by (4)" and Equation 4 for information regarding the routes being set equal to the Hp value of the Ising model. See page 4 Fig. 2 and "If the energy difference has increased (the solution cost is worse)" for best solution having lowest cost and "Once all outer loop iterations are complete, the best solution found is returned on line 25" for best solution (e.g. lowest cost solution) being returned by the Ising Model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ising Model Optimization of Syrichas into the combination of Barahona and Syrichas. As Syrichas states on page 15, “QA [Quantum Annealing] can be used to deliver results which are improvements over, or equal to the best-known scores in the greater majority of large instances of CVRP [Capacitated Vehicle Routing Problem] and DCVRP [Distance-constrained Capacitated Vehicle Routing Problem]. The primary conclusion is that the modified QA heuristic is a good match for these kinds of vehicle routing problems”. Therefore, one of ordinary skill in the art would have recognized that using Ising model Quantum Annealing on the routes generated by Barahona would have provided an improved route schedule over Barahona alone.
Regarding claim 3, the combination of Barahona and Syrichas teaches all of the limitations of claim 1 above. Barahona further teaches:
wherein the generation process is configured to: generate the plurality of routes by excluding a route other than the routes that have the minimum number among the routes or a route other than a predetermined number of routes selected from the routes that have a less number among the routes (see Examiner's interpretation of "the minimum number" is "the minimum number of nodes that have no residual demand" and "a less number" as "a number of nodes less than the predetermined value that have no residual demand". [0130] "Elementary routes are created, in which a vehicle starts at the BSB (denoted .beta.), visits a broken Stryker i and returns back to the BSB. So, for each broken Stryker i, the algorithm creates the route {.beta., i, .beta.}. The total number of routes equals the number of broken Strykers, which typically exceeds the number of vehicles available" for routes that match locations and vehicles 1:1. These routes would leave the number of nodes with a no residual demand above the minimum number of nodes with no residual demand because, as shown in the rejection of claim 1 above, the minimum number of nodes without residual demand is zero (all nodes “fulfilled”). These elementary routes are excluded from the solution, so routes other than those that have the minimum number of nodes that have no residual demand are excluded)
Regarding claim 5, Barahona teaches:
An information processing method implemented by a computer, the method comprising: obtaining, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies (see Fig. 1 and [0025] for high-level method, particularly generating a delivery schedule 120. See [0076] "Other inputs to the Transportation Optimizer 430 may describe the number of available vehicles and their operational constraints, such as their ranges of operation and their capacities for storing parts" for mobile body information and [0075] "one of the inputs to the Transportation Optimizer 430 (e.g., schedule generator) may include the output of the Inventory Optimizer 420 which may include, for example, a list of which parts need to be delivered to which locations and at what times to achieve optimized pre-placement of inventories" for node position and demand amount for each node)
Regarding the remaining limitations of claim 5, see the rejection of claim 1 above.
Regarding claim 6, Barahona teaches:
A non-transitory computer-readable storage medium for storing an information processing program which causes a processor to perform processing, the processing comprising: obtaining, with respect to a route optimization problem that packages are delivered to or from a plurality of nodes by using a plurality of mobile bodies, node information that specifies each node included in the plurality of nodes, demand amount information that indicates a demand amount of each of the plurality of nodes, and mobile body information that indicates a maximum load capacity of each of the plurality of mobile bodies (see [0219]-[0220] for a program stored on a RAM that is read by a processor for performing the method of the disclosure. See [0076] "Other inputs to the Transportation Optimizer 430 may describe the number of available vehicles and their operational constraints, such as their ranges of operation and their capacities for storing parts" for mobile body information and [0075] "one of the inputs to the Transportation Optimizer 430 (e.g., schedule generator) may include the output of the Inventory Optimizer 420 which may include, for example, a list of which parts need to be delivered to which locations and at what times to achieve optimized pre-placement of inventories" for node position and demand amount for each node)
Regarding the remaining limitations of claim 6, see the rejection of claim 1 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barahona in view of Syrichas and Luwang et al. (U.S. Pre-Grant Publication No. 2016/0048802, hereafter known as Luwang).
Regarding claim 4, the combination of the combination of Barahona and Syrichas teaches all of the limitations of claim 2 above. Similar to the discussion in the claim 1 rejections, Barahona teaches an objective function, but the objective function is used in before the capacity constraints are considered to generate routes. Therefore, Barahona does not teach the objective function generation process for each of the routes generated by the generation process, and Barahona also does not teach the calculation process inputting the objective function into an Ising machine to calculate the optimum route. Syrichas further teaches:
wherein the processing further includes: executing an objective function generation process configured to generate an objective function for each of the plurality of routes generated by the generation process, the objective function having a first term and a second term (see Page 3 Section 2 "The fitness function is described (1) by the Hamiltonian" and equation 1 for the objective function. See page 3 "When QA is applied to an optimization problem, Hp takes the role of the cost of a solution (for VRP, see (4)), while Hk is a scaled sum of the spin interactions between P neighbouring solutions held in a circular list" and equations 2 and 4 for the two terms)
the first term being configured to calculate the cost when a respective route is executed,  (see Page 3 "When QA is applied to an optimization problem, Hp takes the role of the cost of a solution (for VRP, see (4))" and Equation 4 for a term being a cost of the solution)
wherein the calculation process is configured to input the objective function to the Ising machine and calculate the optimum route that minimizes the cost (see page 4 Fig. 2 for calculation process of the objective function to determine best route. Also see page 4 "If the energy difference has increased (the solution cost is worse)" for best solution having lowest cost and "Once all outer loop iterations are complete, the best solution found is returned on line 25" for best solution (e.g. lowest cost solution) being returned by the Ising Model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ising Model Optimization of Syrichas into the combination of Barahona and Syrichas. As Syrichas states on page 15, “QA [Quantum Annealing] can be used to deliver results which are improvements over, or equal to the best-known scores in the greater majority of large instances of CVRP [Capacitated Vehicle Routing Problem] and DCVRP [Distance-constrained Capacitated Vehicle Routing Problem]. The primary conclusion is that the modified QA heuristic is a good match for these kinds of vehicle routing problems”. Therefore, one of ordinary skill in the art would have recognized that using Ising model Quantum Annealing on the routes generated by Barahona would have provided an improved route schedule over Barahona alone.
Syrichas further teaches in page 3 section 2.1 “The first vertex is usually considered to be the depot from which a fleet of trucks m serves n customers, whose locations are represented by a vertex set, and have varying demands for goods qi”. Syrichas also teaches in page 3 section 2.1 that a depot with packages to be delivered is the first vertex. Therefore, Syrichas further teaches the Ising model considering the demand of packages at each node, and the supply of the packages from the depot. However, the combination of Barahona and Syrichas still does not explicitly teach a second term being configured to use a demand amount of each node and a supply amount to each node in the respective route. Luwang teaches:
the first term being configured to calculate the cost when a respective route is executed, the second term being configured to use a demand amount of each node and a supply amount to each node in the respective rout (see Eq. 2 and [0052] "the VRP modeler may formulate the vehicle routing problem using integer programming with the following objective function which minimizes the total cost" for objective function with a Cost term and an "X" term. See [0045] for COST terms being costs to travel between nodes that are then summed in Eq. 2. See [0044] "CAPu The capacity of truck type u...DEkk′ The amount of packages needed to send from customer k to customer k′", Eq. 4 for capacity constraint using the "X" term. DEkk′ covers the demand for packages at location k' and the supply of packages at location k. Locations k and k' are summed for all values of k and k' in constraint equation 4. The "X" term in the objective function makes use of the constraint equation to ensure that the capacity constraints of the vehicle are not violated along each leg of the route. Therefore, the “X” term uses a demand and a supply of each location in the process of solving the function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the objective function as in Luwang in the system executing the method of the combination of Barahona and Syrichas. As in Luwang, it is within the capabilities of one of ordinary skill in the art to use an objective function in the combination of Barahona and Syrichas with the predictable result of minimizing the costs of the routes (see Luwang [0001] “Generally, the business target of a regional logistics network is to successfully delivery packages with minimal costs”) as needed in Barahona and Syrichas (see Syrichas page 4 “If the energy difference has increased (the solution cost is worse)” and “Once all outer loop iterations are complete, the best solution found is returned on line 25” for best solution found being one with lower cost).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Looman et al. (U.S. Pre-Grant Publication No. 2013/0339266) teaches assigning delivery points clustered around a center of gravity to vehicles
Furnon et al. (U.S. Pre-Grant Publication No. 2020/0401958) teaches using objective cost functions to determine routing multiple vehicles to pickup and delivery points
Sakakibara (U.S. Pre-Grant Publication No. 2021/0272065) teaches using an Ising machine to create an optimal delivery plan
Shinagawa et al. (U.S. Patent No. 5,897,629) teaches assigning delivery locations to carriers, and then using a genetic algorithm to sequentially update routes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/5/2022